Citation Nr: 0702310	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  03-03 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for postoperative 
lumbar laminectomy for herniated nucleus pulposus at L4-5, 
currently rated as 40 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 
percent for right hip limitation of motion and chronic 
radiculopathy of the right lower extremity.

3.  Entitlement to an initial evaluation in excess of 20 
percent for left hip limitation of motion and chronic 
radiculopathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from April 1970 to 
November 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Detroit, Michigan, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issue of entitlement to a total rating for compensation 
purposes based upon individual unemployability has been 
raised by the record.  This issue has not been developed for 
appellate review and is therefore referred to the RO for 
appropriate disposition.


FINDINGS OF FACT

1.  Prior to September 23, 2002, a postoperative lumbar 
laminectomy for herniated nucleus pulposus at L4-5 was 
manifested by intervertebral disc syndrome with back pain.  
From September 23, 2002 to September 26, 2003, a lumbar spine 
disability was manifested by intervertebral disc syndrome 
with back pain.  On and after September 26, 2003, a lumbar 
spine disability is manifested by intervertebral disc 
syndrome with back pain and some incapacitating episodes.

2.  Manifestations of the neurological abnormalities 
associated with the veteran's service-connected lumbar spine 
disability, include right hip limitation of motion and 
chronic radiculopathy of the right lower extremity, the right 
foot pointed out and rigid on walking, ataxia, sensory 
disturbances, and blunted reflexes.

3.  Manifestations of the neurological abnormalities 
associated with the veteran's service-connected lumbar spine 
disability, include left hip limitation of motion and chronic 
radiculopathy of the left lower extremity, ataxia, sensory 
disturbances, and blunted reflexes.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent 
for postoperative lumbar laminectomy for herniated nucleus 
pulposus at L4-5 have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2006).

2.  The criteria for an initial evaluation of 40 percent, but 
no more, for right hip limitation of motion and chronic 
radiculopathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2006).

5.  The criteria for an initial evaluation of 40 percent, but 
no more, for left hip limitation of motion and chronic 
radiculopathy of the right lower extremity have been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for entitlement to an 
increased evaluation for a lumbar spine disability and for an 
initial evaluation in excess of 20 percent for right and left 
hip limitation of motion and lower extremity radiculopathy, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to a post-
remand re-adjudication of the veteran's claim, a June 2006 
letter satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  This letter also requested that the 
veteran provide any evidence in his possession that pertained 
to the claim.  38 C.F.R. § 3.159(b)(1).  

The veteran's service medical records, VA medical treatment 
records, and VA examination reports have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); see also Dingess/Hartman, 19 Vet. App. 473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2006).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2006).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2006).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, 
however, that this rule does not apply to the issues 
regarding evaluations in excess of 20 percent for right and 
left leg radiculopathy, because those appeals are based on 
the assignments of initial evaluations following an initial 
award of service connection for these disabilities.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Instead, 
evidence contemporaneous with the claim and the initial 
rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Fenderson, 12 Vet. App. at 
126.  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of 
the initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a July 1972 rating decision, service connection was 
granted for a lumbar spine disability, and a 40 percent 
evaluation was assigned under 38 C.F.R. § 4.71a, Diagnostic 
Code 5293, effective April 30, 1972.  In March 2001, the 
veteran filed a claim for an increased evaluation.  By a 
September 2001 rating decision, an increased evaluation was 
denied and the 40 percent evaluation was continued under 
Diagnostic Code 5293.  The veteran appealed that decision.  
In an August 2006 rating decision, the 40 percent evaluation 
was continued, but was evaluated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5243.  In addition, 
separate evaluations were assigned for right and left hip 
limitation of motion and lower extremity radiculopathy under 
38 C.F.R. § 4.124a, Diagnostic Code 8520, effective July 18, 
2006.

During the pendency of this appeal, VA twice revised the 
criteria for diagnosing and evaluating disorders of the 
spine, effective September 23, 2002 (intervertebral disc 
syndrome diagnostic code), and effective September 26, 2003 
(other spine diagnostic codes).  See 67 Fed. Reg. 54345 (Aug. 
22, 2002); 68 Fed. Reg. 51454 (Aug. 27, 2003).  When a new 
regulation is issued while a claim is pending before VA, 
unless clearly specified otherwise, VA must apply the new 
provision to the claim from the effective date of the change 
as long as the application would not produce retroactive 
effects.  See VAOPGCPREC 7-03; 69 Fed. Reg. 25179 (2003).  
The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  See VAOPGCPREC 3-00; 65 
Fed. Reg. 33422 (2000); see also Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003).  The RO addressed the veteran's claim 
for increase under both the old criteria in the Schedule and 
the current regulations.  Thus, there is no prejudice to the 
veteran for the Board to apply the regulatory revisions of 
September 23, 2002 and September 26, 2003 in the adjudication 
of this appeal.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Lumbar Spine Disability

An October 2000 VA medical record noted the veteran was seen 
for follow-up of low back pain.  The examiner noted that 
lumbosacral spine x-rays showed minimal to moderate 
degenerative joint disease of L4, L5, discogenic bone spurs 
with the abutting end plates, and arthritis of the facets.  
An October 2000 VA x-ray report impression was mild 
degenerative changes of the lumbosacral spine.  The veteran 
reported little relief with Naprosyn.  The assessment was low 
back pain, persistent and unrelieved.  An October 2000 VA 
physical therapy initial assessment diagnosed low back pain.  
The veteran reported that his low back pain was sharp, 
constant, and was 5/10 and increased to 10/10 after bending 
activities.  Upon examination, anterior flexion was to 1.5 
feet from the floor, extension was decreased, side flexion 
was moderately decreased, left rotation was decreased 
moderately, and there was no right rotation.  The veteran was 
independent in his activities of daily living.  There was 
minimal tenderness in the lumbosacral spine.  Straight leg 
raises were negative bilaterally for back pain, but with 
tight hamstrings bilaterally.  Piriformis was negative 
bilaterally.  November 2000 VA physical therapy records 
diagnosed low back pain.  The veteran stated that his pain 
level was 2 to 4 on a scale of 1 to 10.  


A February 2001 VA physical therapy record diagnosed low back 
pain.  A March 15, 2001 VA physical therapy record diagnosed 
low back pain.  The veteran stated his pain level was 8 to 9 
on a scale of 1 to 10 upon movement and 0 on a scale of 1 to 
10 at rest.  A March 21, 2001, VA physical therapy record 
diagnosed low back pain.  The veteran stated that his pain 
level was 4 to 5 on a scale of 1 to 10.  A March 27, 2001 VA 
physical therapy record diagnosed low back pain.  The veteran 
reported that the transcutaneous electrical nerve stimulation 
(TENS) unit helped with pain.  An April 2001 VA physical 
therapy note diagnosed low back pain.  In a June 20, 2001 VA 
physical therapy note, the veteran reported low back pain and 
that the TENS unit worked well controlling his pain.  A June 
27, 2001 VA record indicated the veteran reported back pain 
of 6 to 7 on a scale of 1 to 10, and that he was able to walk 
much better after he got a left shoe/heel insert.  Another 
June 2001 VA record assessed chronic low back pain status-
post lumbar discectomy, L4-L5.  

An August 2001 VA spine examination was conducted without the 
claims file.  The veteran reported back pain and 
fatigability.  The veteran reported that he took Motrin three 
times a day and Tylenol with codeine on an as-needed basis.  
The veteran stated that his back hurt all the time and that 
physical therapy helped.  The veteran complained of 
occasional episodes of pain shooting down the left leg.  The 
veteran did not use assistive devices.  The examiner noted 
that because of a head injury the veteran could no longer 
work, so any statement about the effect of his back 
disability on his employment could not be made.  Upon 
examination, there was forward flexion to 75 degrees, 
extension to 25 degrees, bilateral rotation to 40 degrees, 
and bilateral lateral flexion to 30 degrees.  Most of the 
pain was with flexion from 70 to 75 degrees and the veteran 
could not bend any more than that.  There was no kyphosis or 
scoliosis, but there was poorly developed back musculature.  
Knee reflexes were absent bilaterally, ankle reflexes were 
1+, and there was mild loss of pinprick sensation, 
symmetrical and involving the entire foot, so that it could 
be neuropathy unrelated to the disk disease.  The examiner 
noted that an x-ray showed mild degenerative joint disease of 
L4, L5, and L5-S1, disk space narrowing at L5/S1, and an 
otherwise normal pelvis.  An August 2001 VA x-ray report 
impression was degenerative arthritis of the lower lumbar 
spine.  

An April 2002 VA medical record indicated the veteran 
reported low back pain.  Upon examination, the left leg was 
approximately 1/2 inch shorter than the right.  In an October 
2002 VA neurosurgery record, the veteran reported numbness in 
the right leg from the knee down into the toes, beginning in 
March 2002 with no history of injury.  The numbness occurred 
after walking for about 20 minutes and was associated with a 
heavy sensation and ache, and subsided in 5-10 minutes after 
sitting.  The veteran reported that a 1971 lumbar laminectomy 
for left leg pain helped, but he still had pain from the left 
buttock down the posterior thigh and calf to the ankle.  The 
pain was brought on by bending or stooping, particularly with 
regard to back pain, but not by coughing or sneezing.  The 
leg pain was also brought on by reaching forward and was 
better with medications and rest.  The veteran denied 
weakness, but complained of stool and urine urgency, but 
reasonably intact sexual function.  Upon motor examination, 
there was no weakness, atrophy, clonus, tremors, or 
fasciculations.  Knee reflexes were 1 to 2+ and equal, but 
ankle reflexes were absent.  Sensory findings were within 
normal limits for pinprick, light touch, pressure, joint and 
position sense, vibration sensation, and perianal sensation.  
Lying down straight leg raising was possible on the right to 
approximately 60 degrees with back but not leg pain, and 
possible on the left to 90 degrees.  There was no back spasm 
or malalignment or old localized tenderness over the spine, 
sacroiliac joints, or sciatic notches.  Low back flexion was 
limited to about one third of normal with complaints of back 
pain but no leg pain.  There was continued back pain and 
restriction of other movements of the low back.  There was 
normal gait, heel, and tip-toe walking, although the veteran 
was a little unsteady on tandem gait.  The examiner noted 
that the veteran's symptoms suggested lumbar spine stenosis.  

A December 2002 VA magnetic resonance imaging (MRI) report 
impression was status-post laminectomy on the left at L5, 
acute/sequestered disc herniation at L4-L5 centrally located 
and displacing the dural sac perhaps compressing descending 
nerve roots on either side, and L5-S1 minor posterior central 
disc herniations without any inference on the adjacent soft 
issues or dural sac.  A December 23, 2002 VA neurosurgery 
progress note indicated the veteran presented with a few 
month history of right leg numbness from the knee down into 
the toes and low back and left hip pain, radiating into his 
left leg.  The veteran reported left-sided pain for the past 
31 years, since the laminectomy.  The veteran denied any 
trauma or inciting event to account for the onset of right 
leg numbness.  The veteran reported normal bowel, bladder, 
and sexual function, and denied any gross weakness in the 
lower extremities.  Upon examination, the veteran's strength 
was normal throughout the bilateral lower extremities, with 
the exception of 5-/5 strength in the dorsiflexion of his 
left foot.  Sensation was intact to pinprick and light touch 
in his bilateral lower extremities.  Straight leg raises were 
to approximately 80 degrees bilaterally, with low back pain, 
but no leg pain.  There were 2+ knee jerks, bilaterally, and 
1+ ankle jerk, bilaterally, with downgoing toes and no 
clonus.  There was a normal narrow-based gait, and no 
difficulty with heel walking, toe walking, or tandem gait.  
The examiner noted that an MRI showed a central disk bulge 
that caused moderate central canal stenosis at L4-5.  

A December 2002 neurology note indicated that the veteran 
reported pain in the L4-5 distribution and right leg 
numbness.  Upon examination, there was no motor loss, and the 
veteran was able to heel, toe, and tandem walk.  There was 
decreased light touch sensation in the anterior right shin.  
Reflexes were equal and symmetric.  Ambulation was equal 
swing and stance.  Flexion was to about 25 degrees, with pain 
in the lumbosacral region.  There was straight leg pain in 
the lumbosacral region, bilaterally, at 60 degrees.  The 
assessment was right hip and left leg pain, neurosurgery to 
address the potential between radiculopathy versus peripheral 
vascular disease.

In VA medical records from January, May, and October 2003, 
and March, May, and July 2004, the veteran complained of 
daily low back pain, and the assessments were low back pain 
and disk herniation.  In a July 2004 VA neurology 
consultation, a prior medical history of low back pain was 
noted.  Upon examination, sensation was intact, bilaterally, 
to light touch, vibration, and pinprick.  There was normal 
strength tone with no cogwheeling and 5/5 throughout.  Ankle 
reflexes were trace, but were otherwise 2+ throughout.  The 
veteran could not tandem walk, but there was normal heel and 
toe walking.  A July 2005 VA record indicated the veteran 
reported low back pain.  Back pain, with herniated disks, was 
assessed.  In a February 2006 VA record, the veteran reported 
low back pain and an abnormal gait.  The assessments included 
back pain.  

A March 2006 VA spine examination was conducted upon a review 
of the claims file.  The veteran reported pain of 8/10 that 
was localized in the lumbar region.  The pain radiated to the 
right hip, down the leg and into the foot and occasionally 
into the left leg.  The veteran stated that if he walked too 
far, there was right leg numbness, and that he had fallen 
several times due to sharp pain in the lower back and the 
radiation to his knees.  His current treatment included 
Tylenol, Flexeril, and Ibuprofen.  The veteran reported 
flare-ups of low back pain 1 to 3 times per week.  The pain 
was sharp, and radiated into the right hip and leg.  
Precipitating factors were unknown and flare-ups were 
associated with stiffness, numbness, and tingling.  The pain 
was never alleviated but was calmed or controlled by Tylenol.  
The veteran used a TENS unit at bedtime.  The veteran's back 
went into an S curve sharp, with muscle spasm and swelling.  
The veteran denied visual disturbances, bladder, or bowel 
complaints, but noted history of unrelated erectile 
dysfunction.  The veteran used a cane at home for balance, 
but no other assistive devices.  Walking caused right leg 
pain and walking for longer than 10 minutes caused weakness.  
When sitting, the veteran had shooting pains in the hip and 
top of the feet.  When lying down on the right side there was 
pain in the hip and the top of the foot.  With driving 30 
minutes or less, he had pain below the knee into the foot.  
The veteran reported that a sneeze had caused him to fall to 
the floor due to back pain.  The veteran stated that any 
movement could cause different pains in different areas, and 
he had difficulty toileting himself.  When sitting in a 
chair, he had pains in his legs to the top of his feet.  He 
could not hold his children or grandchildren, and did not 
have sexual relations anymore due to back pain.  The veteran 
denied incapacitating episodes in the past year.  

Upon examination, the spine was not linear and there was mild 
scoliosis.  There was swelling on the right side of the lower 
thoracic spine, but no tenderness.  There was lumbar forward 
flexion to 60 degrees, with pain; extension to 10 degrees, 
with pain; bilateral lateral flexion to 20 degrees; and 
bilateral rotation to 20 degrees, with stiffness.  The 
veteran denied radiation at that time.  The examination 
caused mild fatigue, but there was no decreased range of 
motion upon repetitive motion.  Heel walking caused pain in 
the center of the back, but toe walking caused neither 
radiation nor pain.  Straight leg raise on the right to 40 
degrees caused sharp pain that radiated down the leg, and 
left straight leg raise to 45 degrees caused low back pain.  
Deep tendon reflexes were 2+ in the knees and 1+ in the 
Achilles tendon.  Sensation to vibration was slightly 
diminished in the feet.  Sensation to light touch in the 
thighs and legs appeared intact, but was slightly decreased 
to the feet.  There was no evidence of muscle spasm.  A March 
2006 VA lumbosacral spine x-ray report impression was slight 
scoliosis to the right and narrowing of the L2-3 and L4-5 
discs.  The diagnoses included degenerative arthritis of the 
dorsal spine; degenerative disc of the lumbar spine; and 
scoliosis of the spine.  

A July 2006 VA spine examination was conducted upon a review 
of the claims file.  The veteran denied any injuries to his 
back since service discharge.  The veteran was able to work 
from 1972 to 1992, but only because he could get waivers for 
his back pain and his duties were modified.  In 1992, he 
obtained a new job as a maintenance supervisor, but sustained 
a head injury and had been unable to work since that time.  
The veteran reported that there was no good position with his 
back, and that he could not tolerate sitting, standing, or 
walking.  He stated that 2 to 3 years ago when he started 
walking he would lose control of his right leg, because it 
would go numb, go out on him, and then he would fall.  Then, 
the left leg started to do the same.  The veteran described 
the pain as relentless, above the belt line in the low back, 
and radiating to his hips, legs, tops of the feet, and the 
great toes.  The pain was throbbing and was an 8 to 9 on a 
scale of 1 to 10 on most days, with flare-ups 3 to 4 times 
per week that lasted all day.  During flare-ups, the veteran 
was able to get out of bed, although that was very limited 
and sometimes his wife had to assist.  To toilet himself was 
sometimes difficult and required assistance.  During flare-
ups he took Tylenol with codeine, every 4 to 6 hours with 
minimal relief.  The veteran reported physician-prescribed 
bed rest in the last year of 24 to 48 hours.  The veteran did 
not wear a back brace, but was using a cane to help with his 
low back pain prior to the head injury.  The head injury 
caused balance problems.  The veteran had a VA-prescribed 
TENS unit which he used during flare-ups.  The veteran denied 
loss of bladder control, but reported stool leakage in the 
last 6 months to one year and erectile dysfunction, which 
occurred shortly after the head injury.  The veteran also 
reported numbness and loss of sensation in his right and left 
great toes and paresthesias down the right anterior and 
lateral buttock region, all the day down to the top of the 
foot.  At times it radiated to the left leg all the way to 
the top of the left foot.  Sometimes the pain was more 
focused to the left and there were spasms.  The veteran's 
treatment included Flexeril at bedtime, and alternating 
Motrin and Tylenol.  The veteran reported that sometimes 
physical therapy helped the pain and sometimes it made his 
legs feel numb and weak.  The veteran reported that he could 
walk 10 minutes, sit 20 minutes, and stand 1 minute, before 
he had to sit down due to back pain.  The veteran had to use 
a riding mower with a supportive seat, could no longer do 
manual heavy work, and no longer bowled.  The veteran 
reported falls, stumbles, and weakness of the right leg.  The 
veteran declined taking any x-rays due to concern for 
radiation exposure.  

Upon examination, the veteran walked with his right foot 
pointed out and rigidly.  He could not fully walk on his 
toes, and had referred pain up into the right and left 
lumbosacral junction.  The veteran could walk on his heels, 
but tandem gait could not be initiated or maintained.  There 
was a great deal of ataxia.  The Achilles had a valgus 
angulation upon stance weight bearing and non-weight bearing, 
5 degrees right and left.  There was lumbar spine forward 
flexion to 45 degrees.  Repetitive motion reduced flexion to 
30 degrees due to spasm, and produced fatigability, lack of 
endurance, incoordination, and pain over the T12 to L1, L2, 
L3, and L4 paravertebrals and particularly the left 
paraspinals.  Extension was to 10 degrees, but repetition 
reduced extension to 2 degrees, with fatigability, lack of 
endurance, incoordination, and pain over the left posterior 
paraspinal area.  Right lateral flexion was to 10 degrees and 
left lateral flexion was to 22 degrees, both with pain but 
without fatigability, lack of endurance, incoordination, or 
reduced range of motion upon repetition.  Rotation was not 
attempted as the veteran was having spasm and guarding 
throughout testing and the examiner was concerned the veteran 
might fall.  

The clinical impressions included herniated nucleus pulposus 
of L4-L5 with a laminectomy; worsening back pain with 
progressive loss of motion, chronic radiculopathy of the 
right and left lower sural tracks, limited range of motion on 
hip flexion and abduction, which was most likely related to 
the back injury; narrowing of the L2-3 and L4-5 disk spaces; 
compensatory scoliosis of the lumbar thoracic spine, most 
likely secondary to the spasm; chronic pain syndrome of the 
low back with radiculopathy into the right and left lower 
extremities; organic erectile dysfunction, which is likely 
not related to the low back injury; and recent onset of 
leakage of stool, more likely a sequelae of medications and 
head injury.  The examiner opined that the veteran's lumbar 
disability was significantly disabling to the physicality of 
his employability.  As far as sedentary employability, it was 
difficult to state without mere speculation.  

Under Diagnostic Code 5293, effective prior to September 23, 
2002, a 40 percent rating was provided for intervertebral 
disc syndrome with recurring attacks and intermittent relief, 
and a 60 percent evaluation was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc with little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  A 40 percent evaluation 
was for assignment with incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation was 
for assignment with incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

For purposes of evaluations, an incapacitating episode was a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  Chronic orthopedic and neurologic 
manifestations meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1) (2003).  When evaluating on 
the basis of chronic manifestations, orthopedic disabilities 
were evaluated using criteria for the most appropriate 
orthopedic diagnostic code or codes and neurologic 
disabilities were evaluated separately using criteria for the 
most appropriate neurologic diagnostic code or codes.  38 
C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) (2003).  

Effective September 26, 2003, the diagnostic code for 
intervertebral disc syndrome was reclassified as Diagnostic 
Code 5243.  A 40 percent evaluation was assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months, and a 60 percent evaluation 
was assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2006).  

For purposes of evaluation under Diagnostic Code 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1) 
(2006).  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment is 
evaluated on the basis of incapacitation episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  § 4.71a, Diagnostic Code 5243, Note (3) 
(2006).

Effective September 26, 2003, under the revised rating 
criteria for a lumbar spine disability, a 100 percent 
evaluation is assigned for unfavorable ankylosis of the 
entire spine; a 50 percent evaluation is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine; and 
a 40 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (General Rating Formula) (2006).


Also under the revised rating criteria for spine 
disabilities, effective September 26, 2003, any associated 
objective neurological abnormalities, including, but not 
limited to, bowel or bladder impairment, are to be rated 
separately, under an appropriate diagnostic code.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (1).  

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note 
(2); see also 38 C.F.R. § 4.71a, Plate V (2006).  

The evidence of record prior to September 23, 2002 indicates 
subjective reports of radiating pain.  But the objective 
medical evidence of record demonstrated no persistent 
symptoms of sciatic neuropathy, negative straight leg raises, 
1+ ankle reflexes, and no demonstrable muscle spasm.  
Accordingly, an evaluation in excess of 40 percent is not 
warranted for a lumbar spine disability prior to September 
23, 2002.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board has considered the application of other diagnostic 
codes in effect prior to September 23, 2002.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  But the diagnostic codes 
for lumbar spine limitation of motion and lumbosacral strain 
do not provide for an evaluation in excess of 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  
Moreover, the other diagnostic codes are not for application 
because there is no objective medical evidence of residuals 
of a vertebra fracture or ankylosis of the complete or lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289 (2002).  

The evidence of record after September 23, 2002 and prior to 
September 26, 2003, demonstrated intervertebral disc disease, 
with subjective reports of right leg numbness and left leg 
radiating pain.  But the veteran did not report, and there 
was no evidence of, any incapacitating episodes due to a 
lumbar spine disability.  Accordingly, an evaluation in 
excess of 40 percent for a lumbar spine disability is not 
warranted after September 23, 2002 and prior to September 26, 
2003.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

The Board has considered other potentially applicable 
diagnostic codes after September 23, 2002 and prior to 
September 26, 2003.  Schafrath, 1 Vet. App. at 595.  But 
lumbar spine limitation of motion and lumbosacral strain do 
not provide for an evaluation in excess of 40 percent.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2003).  
Moreover, the other diagnostic codes are not for application 
because there is no objective medical evidence of residuals 
of a vertebra fracture or ankylosis of the complete or lumbar 
spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 
5289 (2003). 

The evidence of record after September 26, 2003 indicates 
that in March 2006, the veteran denied any incapacitating 
episodes, but in July 2006, the veteran reported episodes of 
physician-prescribed bed rest of 24 to 48 hours in the past 
year.  Accordingly, after September 26, 2003, an evaluation 
in excess of 40 percent for a lumbar spine disability is not 
warranted because the record does not demonstrated 
incapacitating episodes of at least 6 weeks in duration over 
the past year.  38 C.F.R. § 4.71, Diagnostic Code 5243 
(2006).

The Board has also considered an increased evaluation under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  38 C.F.R. § 4.71a, General Rating Formula (2006).  
But the evidence of record, although it demonstrates limited 
range of lumbosacral spine motion, does not demonstrate 
unfavorable ankylosis of the entire or thoracolumbar spine.  
Accordingly, an evaluation in excess of 40 percent for a 
lumbar spine disability is not warranted.  38 C.F.R. § 4.71a, 
General Rating Formula.  

The Board has also considered an increased evaluation under 
Diagnostic Code 5243, for degenerative arthritis of the 
spine, which is rated under Diagnostic Code 5003.  Under 
Diagnostic Code 5003, degenerative arthritis established by 
x-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2006).  But as noted above, an 
increased evaluation is not warranted based on limitation of 
motion.  38 C.F.R. § 4.71a, General Rating Formula.

The Board has also considered 38 C.F.R. §§ 4.40, 4.45 (2006), 
addressing the impact of functional loss, weakened movement, 
excess fatigability, incoordination, and pain, throughout the 
time period.  See also Deluca v. Brown, 8 Vet. App. 202, 206 
(1995).  In this regard, the veteran reported in 2000 that he 
was independent in his activities of daily living.  But in 
2006, the veteran reported that he had fallen several times, 
that his pain was relentless, and he could not tolerate 
sitting standing or walking.  The veteran reported pain upon 
movement, difficulty toileting, and flare-ups of 1-4 times 
per week that included stiffness, numbness, and tingling.  
The veteran again reported falls, stumbles, and weakness of 
his right leg.  In 2006, the objective medical evidence of 
record showed forward flexion reduced from 45 degrees to 30 
degrees with spasm, fatigability, lack of endurance, 
incoordination, and pain, due to repetition.  Extension was 
reduced to 2 degrees from 10 degrees by repetition, which 
also produced fatigability, lack of endurance, 
incoordination, and pain.  But neither of the range of motion 
findings supports an increased evaluation.  The veteran is 
not entitled to an increased evaluation based on these 
provisions because the evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain beyond that already contemplated within a 
40 percent evaluation.  38 C.F.R. §§ 4.40, 4.45; see also 
Deluca, 8 Vet. App. at 206.

Right And Left Hip Limitation Of Motion And Lower Extremity 
Radiculopathy

A March 2006 VA spine examination was conducted upon a review 
of the claims file.  The veteran reported back pain of 8 on a 
scale of 1 to 10 that radiated to the right hip and down the 
leg into the foot and sometimes radiated into the left leg.  
The veteran stated that if he walked too far, there was right 
leg numbness, and that he had fallen several times due to 
sharp pain in the lower back and the radiation all the way to 
his knees.  His current treatment included Tylenol, Flexeril, 
and Ibuprofen.  The veteran reported flare-ups of low back 
pain 1 to 3 times per week.  The pain was sharp, and radiated 
into the right hip and leg.  Precipitating factors were 
unknown and it was associated with stiffness, numbness, and 
tingling.  The pain was never alleviated but was calmed or 
controlled by Tylenol.  The veteran used a TENS unit at 
bedtime.  The veteran's back went into an S curve sharp, with 
muscle spasm and swelling.  The veteran denied visual 
disturbances, bladder, or bowel complaints.  There was a 
history of unrelated erectile dysfunction.  The veteran used 
a cane at home for balance, but no other assistive devices.  
Walking for longer than 10 minutes caused weakness in his 
leg.  When sitting, the veteran had shooting pains in the hip 
and top of the feet.  When lying down on the right side there 
was pain in the hip and the top of the foot.  With driving 30 
minutes or less he had pain below the knee into the foot.  A 
sneeze had caused him to fall to the floor due to back pain.  
With walking, the right leg is painful.  The veteran stated 
that any movement could cause different pains in different 
areas, and he had difficulty toileting himself.  When sitting 
in a chair, he had pains in his legs to the top of his feet.  
He could not hold his children or grandchildren, and did not 
have sexual relations anymore due to back pain.  The veteran 
denied incapacitating episodes in the past year.  

Upon examination, the veteran denied radiation at that time.  
When heel walking there was pain in the center of the back.  
When toe walking, there was no radiation and no pain.  
Straight leg raise on the right to 40 degrees caused sharp 
pain that radiated down the leg.  Left straight leg raise to 
45 degrees caused low back pain.  Deep tendon reflexes were 
2+ in the knees and 1+ in the Achilles tendon.  Sensation to 
vibration was slightly diminished in the feet and sensation 
to light touch was intact in the thighs and legs and slightly 
decreased to the feet.  There was no evidence of muscle 
spasm.  

A July 2006 VA spine examination was conducted upon a review 
of the claims file.  The veteran stated that 2 to 3 years ago 
when he started walking he would lose control of his right 
leg, because it would go numb, go out on him, and then he 
would fall.  Then the left leg started to do the same.  The 
veteran described his back pain as relentless, above the belt 
line in the low back, and radiating to his hips, legs, tops 
of the feet, and great toes.  The veteran denied loss of 
bladder control, but reported some stool leakage in the last 
6 months to a year and erectile dysfunction, which occurred 
shortly after the head injury.  The veteran complained of 
numbness and loss of sensation in his right and left great 
toes and paresthesias down the right anterior and lateral 
buttock region, to the top of the foot.  At times the pain 
radiated down the left leg to the top of the left foot.  At 
times the pain was more focused to the left and there were 
spasms.  The veteran reported that sometimes physical therapy 
helped the pain and sometimes it made his legs feel numb and 
weak.  

Upon examination, the veteran walked with his right foot 
pointed out and rigidly.  He could not fully walk on his 
toes, and had referred pain up into the right and left 
lumbosacral junction.  The veteran could walk on his heels, 
but tandem gait could not be initiated or maintained.  There 
was ataxia.  Right hip forward flexion was 50 degrees, with 
pain, fatigability, lack of endurance, incoordination, and a 
loss of range of motion by 10 degrees due to hip flexion 
spasm and referred right posterior iliac crest pain.  Left 
hip flexion was 70 degrees, with fatigability, lack of 
endurance, incoordination, and a loss of range of motion by 8 
degrees due to left posterior iliac hip pain and fatigability 
with repetitive motion.  Right hip abduction was 30 degrees 
and left hip abduction was 30 degrees, both with pain, 
fatigability, and lack of endurance, incoordination, and a 
loss of range of motion by 5 degrees.  On the right, there 
was positive Lasegue's sign, but negative Waddell's test.  
Vibratory sensorium was absent at the right great toe, 
reduced at the left medial malleolus, reduced at the left 
knee, intact on right knee, right ankle, reduced at left 
great toe.  Monofilament sensorium was reduced over the 
dermatomes, innervating the right and left large toe over to 
the dorsum of the foot, reduced over the right and left 
lateral sural tracks over the lateral thighs to the mid 
thighs, and intact to the remaining dermatomes.  Reflexes 
were blunted plantar right to left and patellar right to 
left.  The clinical impressions included worsening back pain 
with progressive loss of motion, chronic radiculopathy of the 
right and left lower sural tracks, limited range of motion on 
hip flexion and abduction, most likely related to the back 
injury; chronic low back pain syndrome with radiculopathy of 
the right and left lower extremities; organic erectile 
dysfunction, which is likely not related to the low back 
injury; and recent onset of stool leakage, more likely a 
sequelae of medications and head injury.  

Diagnostic Code 8520 provides that a 20 percent rating is 
assigned for moderate incomplete paralysis; a 40 percent 
evaluation is assigned for moderately severe incomplete 
paralysis; a 60 percent evaluation is assigned for severe 
incomplete paralysis of the sciatic nerve; and an 80 percent 
evaluation is assigned for complete paralysis of the sciatic 
nerve produces the foot dangling and dropping, with no active 
movement possible of muscles below the knee, flexion of the 
knee is either lost or very weakened.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2006).  The term "incomplete 
paralysis" indicates a degree of lost or impaired function 
substantially less than the type picture for complete 
paralysis for a particular nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating should be for the 
mild, or at most, the moderate degree.  When the involvement 
is bilateral, the ratings should be combined with application 
of the bilateral factor.  38 C.F.R. § 4.124a (2006).

The evidence of record indicates that the veteran has 
constant back pain that radiates into his hips, legs, feet, 
and toes, that at times, is excruciating.  The neurological 
component of the veteran's service-connected lumbar spine 
disorder results in right and left hip limitation of motion 
and chronic radiculopathy of the right lower extremity, the 
right foot pointed out and rigid on walking, ataxia, sensory 
disturbances, and blunted reflexes.  These findings are more 
in accord with moderately severe incomplete paralysis, and 
therefore, the veteran's disability picture more nearly 
approximates the criteria required for 40 percent evaluation 
for both the right and left lower extremities.  See 38 C.F.R. 
§ 4.7 (2006).  However, severe incomplete paralysis of the 
sciatic nerve with marked muscular atrophy has not been shown 
in either lower extremity.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520.  Accordingly, initial evaluations of 40 percent, 
but no more, for right hip limitation of motion and chronic 
radiculopathy of the right lower extremity, and for left hip 
limitation of motion and chronic radiculopathy of the left 
lower extremity are warranted.  

Finally, in reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against an increased rating for the 
veteran's service-connected lumbar spine disability, and 
against an initial rating in excess of 40 percent for the 
veteran's service-connected right and left hip limitation of 
motion and chronic radiculopathy of the lower extremities, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for the veteran's service-connected 
lumbar spine disability is denied.

An initial evaluation in of 40 percent for right hip 
limitation of motion and chronic radiculopathy of the right 
lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.   

An initial evaluation in of 40 percent for left hip 
limitation of motion and chronic radiculopathy of the left 
lower extremity is granted, subject to the laws and 
regulations governing the payment of monetary benefits.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


